PULL TEXT.
RICHARDS, J.
This action was commented by the plaintiff against- Sadie. Allen and a very great many other defendants for the purpose of quieting its title to a large tract of land in this county. Among the defendants named are • Anna L. Hankins, Phoebe Pry Welch, Andrew Winnie, Bertha B. Bennet, Howard G. Winnie and Sarah Floro. All of the issues in the case have been heretofore disposed of except those which arise between the plaintiff and the above named defendants.
Among the tracts claimed by the plaintiff is all the land situated in fractional section 6, town 7 north,- range 16 east, in Erie Township, Ottawa County. The defendants named claim this tract by adverse possession in them and their predecessors in title for more than 21 years and by sundry conveyances. -f-The light asserted by the defendant, Howard G. Winnie, has been adjudged against -him -in a former action.
The chain of title to the property involved is long and., complicated and it would be. of no advantage to trace the course of the title in this opinion and the court will be content with stating the conclusions at which it has arrived.
The court finds from the evidence that the plaint® is the owner and in possession of the undivided' 22/27’s of the undivided south half of said fractional section 6, and that the defendants Anna L. Hankins, Phoebe Pry Welch, Andrew Winnie, Bertha B. Bennet and Sarah ■ Floro, are the owners and tenants in common of the undivided 5/27’s of the undivided south half of said fractional section and they are tenants in common. with the plaintiff in the ratio mentioned. The. defendants named are not now in possession of the land, but under the evidence in this case neither the plaintiff nor its predecessors in title have acquired title to. the premises by adverse possession as against the above named defendants, who are found to be tenents in common with the plaintiff. No such overt acts of an uneuiqvocal character clearly indicating the assertion of ownership of the entire title' havg been shown as would entitle the plaintiff to a complete title by adverse possession against the co-tenants. Youngs v. Heffner, 36 Ohio St., 232.
This court is of the opinion that although the above named defendants are not in possession of the land in which they are found to have an undivided interest, they are nevertheless entitled to have their interest in said lands quieted in them. The action is one to quiet title brought by a plaintiff in possession and, the court having full and complete jurisdiction of the action and of the land involved, can rightfully determine as to the conflicting claims of title and quiet the title of the defendants, even though they are not in possession. Challen v. Martin, et al., 6 C. C., N. S., 473. Talmadge v. Talmadge, 4 Court of Appeals Opinions, Sixth District, unreported, 286. These authorities have often been followed by this couit, one of the decisions being in a case originating in Ottawa County, decided May 10, 1924. Magee v. Perry, et al., 27 Court of Appeals Opinions, Sixth District, unreported, 195.
A decree will be entered quieting the title of the parties as above fixed and determined. Decree accordingly.
(Williams and Lloyd, JJ., concur.)